       Case 5:20-cv-00620-LCB Document 142 Filed 08/16/21 Page 1 of 3                       FILED
                                                                                   2021 Aug-16 PM 02:50
            IN THE UNITED STATES DISTRICT COURT FOR THE                            U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA
                   NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

Philip Dwight Sisk, Jr.,

              Plaintiff(s),

       v.

GIG Logistics, Inc., Sergii
Fedorovych, VGV Services, Inc.,                       Civil Action No.
Maks Express, Inc., Nationwide                      5:20-cv-00620-HNJ
General Insurance Company, Vassili
Grichaevm, Igor Makota, Denys
Muzyka, Bobby King, Amadey,
LLC, et al.,

              Defendant(s).


                NOTICE OF SERVICE OF DISCOVERY DOCUMENTS


      COMES NOW, the Defendant, GIG Logistics, Inc., by and through the
undersigned counsel, and files this Notice of Service of the following discovery
documents:
X    Expert Disclosure

Respectfully submitted this the 16th day of August, 2021

                                      Respectfully submitted,

                                      /s/ Conley w. Knott
                                      Conley W. Knott
                                      Bar Number: KNO012

OF COUNSEL:
Austill Lewis Pipkin & Maddox, P.C.
600 Century Park South, Ste. 100
Birmingham, AL 35226
            Case 5:20-cv-00620-LCB Document 142 Filed 08/16/21 Page 2 of 3
Sisk, Jr., Philip Dwight v. GIG Logistics, Inc. et al
Civil Action No.: 5:20-cv-00620-HNJ
Notice of Filing Discovery


(205) 870-3767
c-knott@maplaw.com

                                        CERTIFICATE OF SERVICE

      I hereby certify that, on the 16th day of August, 2021, I have served a copy of
the above and foregoing on counsel for all parties by:

                    Facsimile transmission to the following;

                    Hand delivery to the following;

                    Placing a copy of same in the United States Mail, properly addressed and
                    first-class postage prepaid to the following:

X                   Using the Electronic Filing system which will send notification of such
                    to the following:

Paul Miller
pmiller@mck-law.com
Miller, Christie, & Kinney, PC
2090 Columbiana Road, Suite 3400
Vestavia Hills, AL 35216
Phone: (205)-326-0000
Attorneys for Amazing Rides, LLC

William L. Middleton, Esq., III
wlmiddleton@eysterkeylaw.com
Eyster, Key, Tubb, Waver & Roth, LLP
402 Moulton St E.
Decatur, AL 35602
Phone: (256)-353-6761
Attorneys for Igor Makota

William L. Middleton
wlmiddleton@eysterkeylaw.com
Eyster, Key, Tubb, Roth, Middleton & Adams, LLP
P. O. Box 1607
Decatur, AL 35602
Attorneys for Maks Express, Inc.
                                                                                    Page 2 of 1
            Case 5:20-cv-00620-LCB Document 142 Filed 08/16/21 Page 3 of 3
Sisk, Jr., Philip Dwight v. GIG Logistics, Inc. et al
Civil Action No.: 5:20-cv-00620-HNJ
Notice of Filing Discovery




Travis I. Keith
tkeith@ggh-law.com
Gaines Gault Hendrix, P.C.
361 Summit Boulevard, Suite 200
Birmingham, AL 35243
Phone: (205)-980-5888
Attorneys for Nationwide General Insurance Company

Joe King
jking@mkhlawyers.com
Morris King & Hodge, PC
200 Pratt Avenue NE
Huntsville, AL 35801
Phone: (256)-536-0588
Attorneys for Phillip Dwight Sisk, Jr.

Joseph D. Aiello
jaiello@mkhlawyers.com
Morris, King & Hodge, P.C.
200 Pratt Avenue NE
Huntsville, AL 35801
Phone: (256)-536-0588
Attorneys for Phillip Dwight Sisk, Jr.

David W. Henderson
dwhenderson@hillhillcarter.com
Hill, Hill, Carter,Franco Cole & Black, P.C.
Post Office Box 116
Montgomery, AL 36101
Attorneys for VGV Services, Inc.

                                                        /s/ Conley W. Knott
                                                        OF COUNSEL




                                                                              Page 3 of 1
